Citation Nr: 1403037	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-11 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for low back strain.  

2.  Entitlement to service connection for low back strain.  


REPRESENTATION

Veteran represented by: 	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from September 1955 to August 1959.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a December 2013 submission, the Veteran, through his representative, raised the issue of entitlement to service connection for an acquired psychiatric disorder.  This claim has not been addressed by the RO, and so it is referred to the RO for appropriate action.

The issue of entitlement to service connection for low back strain is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. A January 2002 rating decision denied reopening a claim for service connection for low back strain, no new and material evidence was submitted within the appeal period, and the decision was not appealed.

2. Evidence received since the January 2002 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for low back strain.  






CONCLUSIONS OF LAW

1. The January 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. Evidence submitted to reopen the claim of entitlement to service connection for low back is both new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran contends that he suffers from low back strain that was incurred in his military service.  A January 2002 rating decision denied reopening the claim of entitlement to service connection on the basis that, while the Veteran had a currently diagnosed low back strain, the evidence did not demonstrate a connection between that disability and military service, which was the element lacking in the original claim.

The Veteran did not appeal the January 2002 rating decision, nor was any new and material evidence submitted within the appeal period, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013), see also 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the January 2002 rating decision, additional evidence has been received in the form of lay statements and two letters from Dr. Briggs, dated in August 2010 and February 2011.  The Board determines that the February 2011 letter from Dr. Briggs constitutes new and material evidence.  This letter recounts the Veteran's in-service complaints and post-service treatment evidence for low back strain and offers an opinion that the Veteran probably experienced injuries to his back while in service that made him more susceptible to re-injury, which in turn led to him being totally and permanently disabled.  Thus, this letter addresses a previously lacking element of the claim, i.e., evidence relating the Veteran's current disability to his military service.

Consequently, the Board determines that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for low back strain has been received.  Therefore, the claim to reopen the claim for service connection for low back strain is granted.


ORDER

New and material evidence having been received, the claim for service connection for low back strain is reopened, and to that extent, the appeal is granted.


REMAND

The Board's review of the claims file indicates that a remand is necessary to allow for further development of the record.  The Veteran has not been afforded a VA examination to assess the etiology of his low back disability.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As these elements are each met, the appeal must be remanded so that a VA examination may be scheduled.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the nature and etiology of his low back disability.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  Upon review of the record, and examination of the Veteran, the examiner should respond to the following:  

Is it at least as likely as not (i.e. a 50 percent       probability or more) that the Veteran's low back disability is causally or etiologically a result of his military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must          be provided. 

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After completing the above development, and any other development deemed necessary, adjudicate the reopened claim de novo.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


